PER CURIAM.
The trial court summarily denied appellant’s motion for postconviction relief. We reverse the order with respect to claims one, five, six, seven, sixteen, twenty-one, twenty-three and twenty-four, and remand for the attachment of records conclusively refuting these claims or for an evidentiary hearing on these issues. We note that the state’s response was inadequate because it appears that the state addressed the memorandum of law filed by appellant, not the motion for posteonviction relief itself. Had it done so, it would have realized that these claims were legally sufficient and should not have been denied on procedural grounds.
We affirm the order on the remaining issues raised.
STONE, WARNER and POLEN, JJ., concur.